Exhibit 10.14

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this "Agreement") is made and entered into
as of May 18, 2009, by and among Socket Mobile, Inc., a Delaware corporation
(the "Company"), and the persons and entities listed on Exhibit A hereto (each,
a "Purchaser" and, collectively, the "Purchasers").

WHEREAS, upon the terms and subject to the conditions of the Securities Purchase
Agreement, dated as of the date hereof (the "Purchase Agreement"), the Company
has agreed to issue and sell shares of its Common Stock and Warrants to purchase
shares of its Common Stock to the Purchasers; and

WHEREAS, to induce the Purchasers to execute and deliver the Purchase Agreement
and to purchase the Shares and the Warrants, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, with
respect to the Shares, the Warrants and the Warrant Shares (each as respectively
defined in the Purchase Agreement).

NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and other good and valuable consideration, the
receipt and legal adequacy of which are hereby acknowledged by the parties, the
Company and the Purchasers hereby agree as follows:

1.                  Definitions.

Capitalized terms used but not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person.  For the purposes of this definition, "control," when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms "affiliated," "controlling" and "controlled" have meanings correlative to
the foregoing.

"Board" shall have the meaning set forth in Section 3(m).

"Business Day" means any day except Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in the state of California
generally are authorized or required by law or other government actions to
close.

"Commission" means the Securities and Exchange Commission.


1


--------------------------------------------------------------------------------

 

"Common Shares" shall have the meaning set forth in the definition of
"Registrable Securities."

"Common Stock" means the Company's Common Stock, $0.001 par value.

"Effectiveness Date" means, with respect to the Registration Statement, the date
on which the Registration is declared effective by the SEC, which date shall not
be more than 90 days after the date of this Agreement. 

"Effectiveness Period" shall have the meaning set forth in Section 2.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Holder" means, collectively, each holder from time to time of Registrable
Securities including, without limitation, each Purchaser and its assignees. To
the extent this Agreement refers to an election, consent, waiver, request or
approval of or by the Holders, such reference shall mean an election, consent,
waiver, request or approval by the Holders of a majority in interest of the
then-outstanding Registrable Securities (on an as exercised basis).

"Indemnified Party" shall have the meaning set forth in Section 6(c).

"Indemnifying Party" shall have the meaning set forth in Section 6(c).

"Losses" shall have the meaning set forth in Section 6(a).

"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus, as applicable.

"Registrable Securities" means (i) the shares of Common Stock issued or issuable
pursuant to the Purchase Agreement, and upon any stock split, stock dividend,
recapitalization or similar event with respect to such shares of Common Stock
and any other securities issued in exchange of or replacement of such shares of
Common Stock (collectively, the "Common Shares"); until in the case of any
particular Common Share (a) a Registration Statement covering such Common Share
has been declared effective by the Commission and continues to be effective
during the Effectiveness Period, (b) such Common Share is sold in compliance
with Rule 144 or (c) such Common Share may be sold in compliance with Rule 144
without restriction, after which time such Common Share shall not be a
Registrable Security; and (ii) the shares of Common Stock issued and issuable
pursuant to the exercise of the Warrants and shares of Common Stock issued or
issuable upon exercise or conversion of the warrants issued to the placement
agent, and/or its assigns, that managed the transactions contemplated under the
Purchase Agreement, and upon any stock split, stock dividend, recapitalization
or similar event with respect to such shares of Common Stock and any other
securities issued in exchange of or replacement of such shares of Common Stock
(collectively, the "Warrant Shares"); until in the case of any of the Warrant
Shares (a) a Registration Statement covering such Warrant Share has been
declared effective by the Commission and continues to be effective during the
Effectiveness Period, (b) such Warrant Share is sold in compliance with Rule 144
or (c) such Warrant Share may be sold in compliance with Rule 144 without
restriction, after which time such Warrant Share shall not be a Registrable
Security.


2


--------------------------------------------------------------------------------



"Registration Statement" means the registration statement, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including, as applicable, any pre- and post-effective amendments,
all exhibits thereto, and all material incorporated by reference in such
registration statement, for the Shares and the Warrant Shares required to be
filed by the Company with the Commission pursuant to this Agreement.

"Required Effective Date" shall have the meaning set forth in Section 8(b).

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 158" means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Securities Act" means the Securities Act of 1933, as amended.

"Special Counsel" means a single attorney selected by and acting as special
counsel on behalf of all of the Holders.

"Warrant Shares" shall have the meaning set forth in the definition of
"Registrable Securities."


3


--------------------------------------------------------------------------------


2.                  Registration. The Company shall prepare and file with the
Commission a Registration Statement covering the resale of the Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance with the Securities Act and the rules promulgated thereunder) and
shall contain (except if otherwise directed by the Purchasers) the "Plan of
Distribution" attached hereto as Exhibit B. The Company shall (i) not permit any
securities other than the Registrable Securities to be included in the
Registration Statement, (ii) use its commercially reasonable efforts to cause
the Registration Statement to be declared effective under the Securities Act
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days of the date that the Company is notified in
writing by the Commission that the Registration Statement will not be
"reviewed," or not be subject to further review) as soon as possible after the
filing thereof, but in any event prior to the Effectiveness Date, and (iii) keep
such Registration Statement continuously effective under the Securities Act
until the earliest to occur of: (x) the five (5) year anniversary of the Closing
Date (as defined in the Purchase Agreement), (y) the date on which all shares of
Common Stock sold pursuant to the Purchase Agreement (excluding all shares of
Common Stock sold to the Management Purchasers (as defined in the Purchase
Agreement)) or issuable upon exercise of the Warrants may be sold under Rule
144, or (z) the date on which all shares Common Stock sold pursuant to the
Purchase Agreement (excluding all shares of Common Stock sold to the Management
Purchasers) and all shares of Common Stock issuable upon exercise of the
Warrants have been sold by the Purchasers who purchased such shares pursuant to
the Purchase Agreement (the "Effectiveness Period"). 

3.                  Registration Procedures; Company's Obligations.

In connection with the registration of the Registrable Securities, the Company
shall:

(a)                Prepare and file with the Commission a Registration Statement
on Form S-3 (or if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3 such registration shall be on another
appropriate form in accordance with the Securities Act and the Rules promulgated
thereunder) in accordance with the method or methods of distribution thereof as
specified herein, and use its commercially reasonable efforts to cause the
Registration Statement to become effective on or before the Effectiveness Date
and remain effective as provided herein; provided, however, that not less than
three (3) Business Days prior to the filing of the Registration Statement or any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated therein by reference), the Company shall
furnish to the Special Counsel copies of all such documents proposed to be
filed, which documents (other than those incorporated by reference) will be
subject to the timely review of and comment by such Special Counsel.

(b)               Use its commercially reasonable efforts to (i) prepare and
file with the Commission such amendments, including post-effective amendments,
to the Registration Statement as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period in order to register for resale under the Securities
Act all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; (iii) respond
promptly to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and promptly provide the Special
Counsel with true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.


4


--------------------------------------------------------------------------------


(c)                Promptly notify the Special Counsel (and, in the case of
(i)(C) below, no later than the first Business Day following the date on which
the Registration Statement becomes effective) and (only if requested by such
Special Counsel) confirm such notice in writing no later than three (3) Business
Days following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a "review" of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to the Registration Statement
or any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event that makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

The Company shall promptly furnish to the Special Counsel, without charge, (i)
any correspondence from the Commission or the Commission's staff to the Company
or its representatives relating to any Registration Statement, and (ii) promptly
after the same is prepared and filed with the Commission, a copy of any written
response to the correspondence received from the Commission.

(d)                Use its commercially reasonable efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any U.S. jurisdiction, at the earliest practicable
moment.


5


--------------------------------------------------------------------------------


(e)                 If requested by the Special Counsel, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein, and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

(f)                 Furnish to the Holder and any Special Counsel, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Holder or Special Counsel (including those
incorporated by reference, but excluding those previously furnished) promptly
after the filing of such documents with the Commission.

(g)                 Promptly deliver to the Holder and any Special Counsel,
without charge, as many copies of the Registration Statement, Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request.

(h)                 Prior to any public offering of Registrable Securities, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holder and any Special Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as the Holder reasonably requests
in writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject or subject the Company to any tax
in any such jurisdiction where it is not then so subject.

(i)                 Cooperate with the Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to a Registration Statement and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Holder may request to the Company's transfer agent at least two (2) Business
Days prior to any sale of Registrable Securities.

(j)                 Upon the occurrence of any event contemplated by Section
3(c)(v), promptly prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 


6


--------------------------------------------------------------------------------


(k)               Use its commercially reasonable efforts to cause all
Registrable Securities relating to such Registration Statement to be quoted on
any securities exchange, quotation system, market or over‑the‑counter bulletin
board on which the same securities issued by the Company are then listed. 

(l)                  Use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission
and make generally available to its security holders earning statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
not later than ninety (90) days after the end of any twelve (12) month period
commencing on the first day of the first fiscal quarter of the Company after the
effective date of the Registration Statement, which statement shall conform to
the requirements of Rule 158.

(m)              If, in the good faith judgment of the Board of Directors of the
Company (the "Board") and reflected in a formal resolution of the Board, the
continued effectiveness of the Registration Statement covering the Registrable
Securities would be detrimental to the Company, and the Board concludes, as a
result, that it is in the best interests of the Company to suspend the
effectiveness of such Registration Statement at such time, then the Company may
suspend effectiveness of the Registration Statement and suspend the sale of
Registrable Securities under the Registration Statement; provided, however, that
the Company may not suspend effectiveness of the Registration Statement or
suspend the sale of Registrable Securities thereunder for more than sixty (60)
days in the aggregate in any twelve (12) month period or for more than thirty
(30) consecutive days.

(n)                Within two (2) Business Days of the Effectiveness Date, the
Company shall deliver, or shall cause its legal counsel for the Company to
deliver, to the transfer agent for such Registrable Securities (with copies to
the Special Counsel) confirmation that the Registration Statement has been
declared effective by the Commission in the form attached hereto as Exhibit C.

4.                  Registration Procedures; Holder's Obligations

In connection with the registration of the Registrable Securities, the Holder
shall:

(a)                 (i) not sell any Registrable Securities under the
Registration Statement until it has received copies of the Prospectus as then
amended or supplemented as contemplated by Section 3(g) and notice from the
Company to the Special Counsel that such Registration Statement and any
post-effective amendments thereto have become effective as contemplated by
Section 3(c), (ii) comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement, and (iii) furnish to the
Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of the Holder if it fails to furnish such information within a
reasonable time prior to the filing of each Registration Statement, supplemented
Prospectus and/or amended Registration Statement.

 

7


--------------------------------------------------------------------------------


(b)               upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv),
3(c)(v) or 3(m), forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until the Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or, with respect to the suspension of
effectiveness of a Registration Statement under Section 3(m), until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.

5.                  Registration Expenses

All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
the Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement.  The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, the following: (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with each securities exchange or other market on which Registrable
Securities are listed, (B) with respect to filings required to be made with the
Commission, and (C) in compliance with state securities or Blue Sky laws); (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses, if the
printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in the Registration Statement); (iii) messenger,
telephone and delivery expenses; (iv) fees and disbursements of counsel for the
Company; and (v) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement, including, without limitation, the Company's independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters).  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. The Company shall not be responsible
for the payment of any commissions or other expenses incurred by the Holder in
connection with their sales of Registrable Securities or for the fees of any
Special Counsel.

6.                  Indemnification

(a)                Indemnification by the Company. To the extent permitted by
law, the Company shall, notwithstanding any termination of this Agreement,
indemnify and hold harmless each Holder, each of its officers, directors, legal
counsel, and accountants, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, and the respective successors, assigns, estate and personal
representatives of each of the foregoing, to the fullest extent permitted by
applicable law, from and against any and all claims, losses, damages,
liabilities, penalties, judgments, costs (including, without limitation, costs
of investigation) and expenses (including, without limitation, reasonable
attorneys' fees and expenses) (collectively, "Losses"), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, as supplemented or
amended, if applicable, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except (i) to the extent that such untrue statements or
omissions are based upon information regarding the Holder furnished in writing
to the Company by the Holder, or its officers, directors, legal counsel, or
accountants, or each person controlling such Holder, which information was
reviewed and expressly approved by the Holder or Special Counsel expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto, (ii) as a result of the failure of the
Holder to deliver a Prospectus, as amended or supplemented, to a purchaser in
connection with an offer or sale (provided that copies of the Prospectus, as
amended or supplemented, have been made available, as required by this
Agreement, to the Holder by the Company for delivery to such purchaser), or
(iii) for amounts paid in settlement of any such Loss if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld, conditioned or delayed). Each party shall notify the
other promptly of the institution, threat or assertion of any Proceeding of
which it is aware in connection with the transactions contemplated by this
Agreement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 6(c) hereof) and shall survive the transfer of the Registrable
Securities by the Holder.

 

8


--------------------------------------------------------------------------------


(b)               Indemnification by Purchaser. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act , and the directors, officers, agents or
employees of such controlling Persons, and the respective successors, assigns,
estate and personal representatives of each of the foregoing, to the fullest
extent permitted by applicable law, from and against any and all Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, to the extent that (i) such untrue
statement or omission is contained in or omitted from any information furnished
in writing by the Holder or the Special Counsel to the Company for inclusion in
the Registration Statement or such Prospectus, and (ii) such information was
reasonably relied upon by the Company for use in the Registration Statement,
such Prospectus or such form of prospectus. Notwithstanding anything to the
contrary contained herein, the Holder shall be liable under this Section 6(b)
for only that amount as does not exceed the gross proceeds to the Holder as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.

(c)                Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity pursuant
to Section 6(a) or 6(b) hereunder (an "Indemnified Party"), such Indemnified
Party promptly shall notify the Person from whom indemnity is sought (the
"Indemnifying Party") in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

 

9


--------------------------------------------------------------------------------


An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). 
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not unreasonably be withheld, conditioned or delayed, effect any settlement of
any pending Proceeding in respect of which any Indemnified Party is a party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 6(c)) shall be paid to the Indemnified Party, as incurred, within ten
(10) Business Days of written notice thereof to the Indemnifying Party provided,
that the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder or pursuant to applicable law.

(d)               Contribution. If a claim for indemnification under Section
6(a) or 6(b) is unavailable to an Indemnified Party because of a failure or
refusal of a governmental authority to enforce such indemnification in
accordance with its terms (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for under Section 6(a) or 6(b) was available to such
party in accordance with its terms. Notwithstanding anything to the contrary
contained herein, the Holder shall be liable or required to contribute under
this Section 6(d) for only that amount as does not exceed the gross proceeds to
the Holder as a result of the sale of Registrable Securities pursuant to the
Registration Statement.

 

10


--------------------------------------------------------------------------------


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6(d) are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

7.                  Rule 144.

As long as the Holder owns Registrable Securities, the Company covenants to use
its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
13(a) or 15(d) of the Exchange Act for so long as the Company is subject to such
reporting requirements. As long as the Holder owns Registrable Securities, if
the Company is not required to file reports pursuant to Section 13(a) or 15(d)
of the Exchange Act, it will use its commercially reasonable efforts to prepare
and furnish to the Holder, and make publicly available in accordance with Rule
144(c) promulgated under the Securities Act, annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance substantially similar to those that would otherwise be
required to be included in reports required by Section 13(a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company further covenants to use its commercially reasonable
efforts to take such further action as the Holder may reasonably request, all to
the extent required from time to time to enable the Holder to sell Common Shares
and Warrant Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act. Upon the request of any Holder, the Company shall deliver to
such Holder a written certification of a duly authorized officer as to whether
it has complied with such requirements. 

 

11


--------------------------------------------------------------------------------


8.                  Miscellaneous.

(a)                Remedies. Except as set forth in Section 8(b) hereof, the
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law, and in the event of a breach by the Company or by the
Holder of any of their obligations under this Agreement, the Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 

(b)               Failure of Registration Statement to Become Effective. The
Company and the Holder agree that the Holder will suffer damages if the
Registration Statement is not declared effective by the Commission on or prior
to the date that is ninety (90) days following the Closing Date (the "Required
Effective Date").  In the event the Registration Statement is not declared
effective by the Commission on or prior to the Required Effective Date, then the
exercise price of the Warrants then in effect shall be reduced by two percent
(2%) of the original exercise price of the Warrants (as adjusted in accordance
with the terms of the Warrants) for each full month after the Required Effective
Date that the Registration Statement has failed to become effective, up to a
maximum reduction of six percent (6%) of the original exercise price (as
adjusted in accordance with the terms of the Warrants).  The foregoing reduction
in the exercise price of the Warrants is the sole and exclusive recourse and
remedy for any failure of the Registration Statement to be declared effective on
or prior to the Required Effective Date.

(c)                Consent to Jurisdiction. The Company and each Purchaser (i)
hereby irrevocably submit to the exclusive jurisdiction of the United States
District Court for the Northern District of California and the courts of the
State of California located in Alameda County for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement or the
Purchase Agreement, and (ii) hereby waive, and agree not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Purchaser consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 8(c) shall affect or limit any right to serve
process in any other manner permitted by law.

(d)               Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders holding a majority of the Registrable Securities (excluding any
of such shares that have been sold to the public or pursuant to Rule 144);
provided, however, that if any amendment, modification, or supplement operates
in a manner that treats any Holder different from other Holders, the consent of
such Holder shall also be required for such amendment, modification or
supplement. Any such amendment, modification, or supplement effected in
accordance with this paragraph shall be binding upon each Holder and each future
holder of all such securities of Holder. Each Holder acknowledges that by the
operation of this paragraph, the holders of a majority of the Registrable
Securities (excluding any of such shares that have been sold to the public or
pursuant to Rule 144) will have the right and power to diminish or eliminate all
rights of such Holder under this Agreement.

 

12


--------------------------------------------------------------------------------


(e)                Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery if delivered in person or upon
transmission if sent by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received), or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:

> > > (x) if to the Company:
> > > 
> > > 
> > > > Socket Mobile, Inc.
> > > > 39700 Eureka Drive
> > > > Newark, California 94560
> > > > Attention: David W. Dunlap, Chief Financial Officer
> > > > Telecopier: (510) 933-3104
> > > > Telephone: (510) 933-3000
> > > > 
> > > > 
> > > > with a copy to:
> > > > 
> > > > Wilson Sonsini Goodrich & Rosati, P.C.
> > > > 650 Page Mill Road
> > > > Palo Alto, California 94304
> > > > Attention: Herbert Fockler, Esq.
> > > > Telephone No.: (650) 493-9300
> > > > Facsimile No.: (650) 493-6811
> > > 
> > > (y) if to any Holder:
> > > 
> > > At the address of such Holder set forth on Exhibit A to this Agreement.
> > > > 

 or to such other address or addresses or facsimile number or numbers as any
such party may most recently have designated in writing to the other parties
hereto by such notice. 

(f)                 Successors and Assigns. Subject to Section 8(g), this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns and shall inure to the benefit of their
successors and assigns.

(g)                Assignment of Registration Rights. The rights of the Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder to any transferee of the Holder of all or a portion of
the shares of Registrable Securities if: (i) the Holder agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment; (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (A) the name and address of such transferee or
assignee, and (B) the securities with respect to which such registration rights
are being transferred or assigned; (iii) following such transfer or assignment
the further disposition of such securities by the transferee or assignees is
restricted under the Securities Act and applicable state securities laws; (iv)
at or before the time the Company receives the written notice contemplated by
clause (ii) of this Section 8(g), the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions of this Agreement; and (v)
such transfer shall have been made in accordance with the applicable
requirements of the Purchase Agreement and shall be for no less than 20% of the
Registrable Securities.  The rights to assignment shall apply to the Holder (and
to subsequent) successors and assigns. In the event of an assignment pursuant to
this Section 8(g), if requested by the Company, the Holder shall pay all
incremental costs and expenses incurred by the Company in connection with filing
a Registration Statement (or an amendment to the Registration Statement) to
register the shares of Registrable Securities assigned to any assignee or
transferee of the Holder.

 

13


--------------------------------------------------------------------------------


(h)                Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same Agreement.  In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(i)                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to principles of conflicts of law thereof. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

(j)                 Termination. This Agreement shall terminate on the earlier
of the date when the Effectiveness Period expires and the date on which all
remaining Registrable Securities may be sold without restriction pursuant to
Rule 144 of the Securities Act.

(k)               Severability. If any term, provision, covenant or restriction
of this Agreement is held to be invalid, illegal, void or unenforceable in any
respect, the remainder of the terms, provisions, covenants and restrictions set
forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(l)                  Headings.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.

 

> > > > > > > > > > > > > > > >     SOCKET MOBILE, INC.        
> > > > > > > > > > > > > > > > By:   /s/ David W.
> > > > > > > > > > > > > > > > Dunlap                                        
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: David W. Dunlap
> > > > > > > > > > > > > > > > Title: Chief Financial Officer
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

 

 

 

[Signatures of Purchasers to follow on next pages.]

 

 

 

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.

 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Rogers Family
> > > > > > > > > > > > > > > > Trust                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Roy L.
> > > > > > > > > > > > > > > > Rogers                                     
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Roy L. Rogers
> > > > > > > > > > > > > > > > Title: Trustee
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

 

> > > > > > > > > > > > > >  
> > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > > > > > > > 

 

 





 




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Cardinal Value
> > > > > > > > > > > > > > > > L.P.                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ James K.
> > > > > > > > > > > > > > > > Smart                                   
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: James K. Smart
> > > > > > > > > > > > > > > > Title: Managing Member

> > > > > > > > > > > > > > > >  

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

"

"

"

 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Howard Miller
> > > > > > > > > > > > > > > > IRA                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Howard
> > > > > > > > > > > > > > > > Miller                                    
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Howard Miller
> > > > > > > > > > > > > > > > Title: Custodian

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

"

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Leviticus Partners L.P.
> > > > > > > > > > > > > > > >                                          
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Adam M.
> > > > > > > > > > > > > > > > Hutt                                         
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Adam M. Hutt
> > > > > > > > > > > > > > > > Title: Resident, AMH Equity LLC

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

"

 

 

  

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Brian G. Swift
> > > > > > > > > > > > > > > > IRA                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Brian G.
> > > > > > > > > > > > > > > > Swift                                    
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Brian G. Swift
> > > > > > > > > > > > > > > > Title: Custodian

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

"

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > The Bass
> > > > > > > > > > > > > > > > Trust                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Charlie
> > > > > > > > > > > > > > > > Bass                                
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Charlie Bass
> > > > > > > > > > > > > > > > Title: Trustee

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

"

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.



 

> > > > > > > > > > > > > > > >     PURCHASER:        
> > > > > > > > > > > > > > > > Kevin J.
> > > > > > > > > > > > > > > > Mills                                         
> > > > > > > > > > > > > > > >          
> > > > > > > > > > > > > > > > By:   /s/ Kevin J.
> > > > > > > > > > > > > > > > Mills                            
> > > > > > > > > > > > > > > >    
> > > > > > > > > > > > > > > > Name: Kevin J. Mills
> > > > > > > > > > > > > > > > Title: Individual

> > > > > > > > > > > > > > > >  
> > > > > > > > > > > > > > > > 
> > > > > > > > > > > > > > > >  

> > > > > > > > > > > > > > > > > > > > >  




 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PURCHASERS

 

Non-Management Purchasers 



 

Name
Number of Shares

Number of Warrants

Price per Share
Total Investment
Rogers Family Trust,
Roy Rogers Trustee
140,000
28,000
$1.80
$252,000.00
         
Cardinal Value LLP
27,776

5,555

$1.80
$49,996.80
          Howard Miller IRA
16,800
3,360
$1.80
$30,240.00
          Leviticus Partners, L.P.
83,333
16,666
$1.80
$149,999.40
          Brian G. Swift IRA
38,877
7,775
$1.80
$69,978.60

 

Management Purchasers





Name
Number of Shares

Price per Share

Total Investment
Kevin Mills
200,000
$2.00
$400,000
       
The Bass Trust,
Charlie Bass Trustee
50,000

$2.00

$100,000



 

 






--------------------------------------------------------------------------------

 


EXHIBIT B

 

PLAN OF DISTRIBUTION

            We are registering shares of common stock and warrants on behalf of
the selling stockholders. The common stock and the warrants may be sold in one
or more transactions at fixed prices, at prevailing market prices at the time of
sale, at prices related to the prevailing market prices, at varying prices
determined at the time of sale, or at negotiated prices. These sales may be
effected at various times in one or more of the following transactions, or in
other kinds of transactions:


 * transactions on the NASDAQ Stock Market or on any other national securities
   exchange or U.S. inter-dealer system of a registered national securities
   association on which our common stock and the warrants may be listed or
   quoted at the time of sale; 
 * in the over-the-counter market; 
 * in private transactions and transactions otherwise than on these exchanges or
   systems or in the over-the-counter market; 
 * in connection with short sales of shares of our common stock; 
 * by pledge to secure or in payment of debt and other obligations; 
 * through the writing of options, whether the options are listed on an options
   exchange or otherwise; 
 * in connection with the writing of non-traded and exchange-traded call
   options, in hedge transactions and in settlement of other transactions in
   standardized or over-the-counter options; or 
 * through a combination of any of the above transactions. 

            The selling stockholders and their successors, including their
transferees, pledgees or donees or their successors, may sell the common stock
and the warrants directly to purchasers or through underwriters, broker-dealers
or agents, who may receive compensation in the form of discounts, concessions or
commissions from the selling stockholders or the purchasers. These discounts,
concessions or commissions as to any particular underwriter, broker-dealer or
agent may be in excess of those customary in the types of transactions involved.
 

            In addition, any securities covered by this prospectus which qualify
for sale pursuant to Rule 144 of the Securities Act may be sold under Rule 144
rather than pursuant to this prospectus.  















B-1



--------------------------------------------------------------------------------


We entered into a registration rights agreement for the benefit of the selling
stockholders to register the common stock and the warrants under applicable
federal and state securities laws. The registration rights agreement provides
for cross-indemnification of the selling stockholders and us and our respective
directors, officers and controlling persons against specific liabilities in
connection with the offer and sale of the common stock and the warrants,
including liabilities under the Securities Act. We will pay substantially all of
the expenses incurred by the selling stockholders with respect to the
registration of the offering and sale of the common stock and the warrants.  







































B-2



--------------------------------------------------------------------------------



EXHIBIT C


FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


[Name and address of Transfer Agent]
_________________
_________________
_________________
Attn:  ____________



Re:       Socket Mobile, Inc.

Ladies and Gentlemen:

We are counsel to Socket Mobile, Inc., a Delaware corporation (the "Company"),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the "Purchase Agreement"), dated as of May 18, 2009, by and
among the Company and the purchasers (the "Purchasers" and the "Holders") named
therein pursuant to which the Company issued to the Purchasers shares (the
"Shares") of its Common Stock, $0.001 par value. Pursuant to the Purchase
Agreement, the Company has also entered into a Registration Rights Agreement
with the Purchasers (the "Registration Rights Agreement"), dated as of May 18,
2009, pursuant to which the Company agreed, among other things, to register the
Registrable Securities (as defined in the Registration Rights Agreement),
including the Shares, under the Securities Act of 1933, as amended (the "1933
Act"). In connection with the Company's obligations under the Registration
Rights Agreement, on _________ __, 2009, the Company filed a Registration
Statement on Form S-3 (File No. 333-________) (the "Registration Statement")
with the Securities and Exchange Commission (the "SEC") relating to the resale
of the Registrable Securities which names the Holders as selling stockholders
thereunder. 

In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC's staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and, accordingly, the
Registrable Securities are available for resale under the 1933 Act in the manner
specified in, and pursuant to the terms of, the Registration Statement.

   
Very truly yours,
   

   
By:

cc: [PURCHASERS]













 

C-1



--------------------------------------------------------------------------------

 